Citation Nr: 0207092	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable schedular and an 
extraschedular rating for service-connected deviation of the 
nasal septum prior to June 17, 1998.

2.  Entitlement to a rating in excess of 10 percent and an 
extraschedular rating for service-connected deviation of the 
nasal septum from June 17, 1998.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1970 to October 1973.  His DD 214 form shows 
additional prior service but the dates of same and the nature 
of the service are not listed.  Following active duty, the 
veteran was transferred to reserve service from 1976 to 1990.  
Exact periods of service in the reserves are unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus, and denied an increased rating for service-
connected deviation of the nasal septum.  The veteran filed a 
notice of disagreement in April 1995 and a statement of the 
case (SOC) was issued in April 1995.  The veteran submitted a 
substantive appeal in October 1995, with no hearing 
requested.  By rating action of November 2000, the RO granted 
an increased rating for service-connected deviation of the 
nasal septum to 10 percent, effective June 17, 1998.  Since 
the RO has, in effect, granted a staged rating, the Board has 
separated the original issue before it (i.e., entitlement to 
an increased rating for deviation of the nasal septum) into 
two issues, as indicated on the title page of this decision.

In a letter received in December 1994, the veteran's treating 
physician reported as follows when referring to the veteran:  
"He has suffered from frequent episodes of sinusitis 
secondary to nasal structural abnormalities."  The Board 
construes this statement to constitute an inferred claim of 
service connection for sinusitis.  This matter is hereby 
referred to the RO.  The issue of service connection for 
sinusitis is not inextricably intertwined with the issues 
before the Board as the current issues are not dependent on a 
decision with regard to the sinusitis.


REMAND

The matters before the Board are hereby remanded for 
additional development deemed necessary for compliance with 
due process requirements, to include the duty to notify and 
assist the veteran regarding his claim.  The Board observes 
that, in its November 2000 rating decision, the RO awarded an 
increased rating based on evidence dated in June 1998.  
However, the RO did not provide the veteran a supplemental 
SOC (SSOC).  According to newly promulgated regulations, if 
the RO receives additional pertinent evidence after an SOC 
has been issued and before the appeal is certified to the 
Board, an SSOC will be provided.  67 Fed. Reg. 3,099, 3,104 
(to be codified at 38 C.F.R. § 19.31(b)) (Jan. 23, 2002).  
Prior regulations provided as follows:

Sec. 19.31  Supplemental Statement of the 
Case.

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental Statement of the Case will 
be issued to assure full notification to 
the appellant of the status of the case, 
unless the Board directs otherwise.

38 C.F.R. § 19.31 (2001).

Furthermore, as the RO provided a determination on the matter 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the November 2000 rating decision, it should 
also be addressed in the SSOC.  In this regard, pursuant to 
the duty to notify, the veteran should be notified of the 
elements necessary to substantiate a claim of entitlement to 
an extraschedular evaluation.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,620, 45,630 (to be codified at 38 C.F.R. 
§ 3.159(b)(1)) (Aug. 29, 2001).  Specifically, the veteran 
should identify and/or provide evidence that his service-
connected deviation of the nasal septum presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or the need 
for frequent periods of hospitalization.  See 38 C.F.R. 
§ 3.321(b)(1).

As they may pertain to the veteran's claim for an increased 
rating for deviation of the nasal septum, as well as any 
extraschedular matters, the records from following private 
treatment providers identified by the veteran should be 
obtained:  Westerly Hospital, Dr. R. Settipane, and Rhode 
Island Hospital.  38 U.S.C.A. § 5103A(b)(1); 66 Fed. Reg. at 
45,630 (to be codified at 38 C.F.R. § 3.159(c)(1)).  

The Board finds that further development is required as it 
regards the veteran's claim of entitlement to service 
connection for hearing loss and tinnitus, and such matters 
are remanded and not developed at the Board in order to avoid 
unnecessary delays and confusion.  First, the record suggests 
that the veteran had active and reserve service between 
November 1969 and 1990.  However, comprehensive verification 
of periods of service has not been accomplished.  The RO 
should contact the appropriate federal agency to obtain 
verification of the veteran's period(s) of active duty, 
active duty for training, and/or inactive duty for training.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(3)).  Second, the RO should determine whether all 
service medical records, including those originating from 
periods of service in the reserve, have been obtained and 
associated with the claims folder.  Id.  Finally, a VA 
examination should be ordered to address matters which 
require medical knowledge.  38 U.S.C.A. § 5103A(d)(2); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination related 
to his service connection claims, a decision shall be based 
on the evidence of record.  See 38 C.F.R. § 3.655.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  The RO should verify the veteran's 
dates of service, to include any periods 
of active duty, active duty for training 
and inactive duty for training in the 
U.S. Army Reserve during the period 
between 1969 and 1990.  This should 
include contacting the veteran's unit 
higher headquarters during reserve 
service (Dept. of the Army, Headquarters, 
3d Battalion, 76th Regiment, 4th Brigade, 
76th Division, 385 Niagara Street, 
Providence, RI  02907-2099), or the U.S. 
Army Reserve Personnel Center for a Leave 
and Earnings Statement (LES).  If no such 
service personnel records can be located, 
or if they have been destroyed, the RO 
should request specific confirmation.

3.  The RO should request service medical 
records not previously obtained from the 
National Personnel Records Center (NPRC), 
to include records generated during any 
period of service prior to December 1970, 
to include entrance and discharge 
examinations and the entrance examination 
for the veteran's verified period of 
service beginning in December 1970.  If 
any records requested are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence (or 
alternate evidence) on their own.  
Examples of such alternative evidence 
should be made known to the veteran.

4.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service-
connected deviation of the nasal septum.  
This evidence may include letters or 
attendance statements from employers 
showing time lost from work due to this 
service-connected disability.

5.  Upon authorization, the RO should 
obtain all identified and not previously 
acquired records and associate them with 
the claims folder, to include treatment 
records from Westerly Hospital (Rhode 
Island); Dr. R. Settipane, and Dr. Lekas 
of Rhode Island Hospital.

6.  The veteran should be afforded a VA 
otolaryngological examination, to include 
audiological testing, to determine the 
correct diagnoses and etiology of the 
veteran's bilateral hearing loss and 
tinnitus.  The physician who is 
designated to examine the veteran must 
review the evidence in the claims folder, 
to include a complete copy of this 
REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should render the 
following opinions:

I.  Interpret and provide the 
numerical results for the undated 
audiogram contained in the veteran's 
service medical records.

II.  Determine the correct diagnosis 
of any hearing loss and provide an 
opinion as to etiology and date of 
onset of any current bilateral 
hearing loss and tinnitus.  Please 
comment on the medical opinions 
contained in the September 2001 and 
December 2001 VA examination 
reports.

III.  Determine whether it is at 
least as likely as not that any 
current hearing loss and tinnitus 
had their onset in or are in any way 
related to the veteran's service.  

IV.  Determine whether it is at 
least as likely as not that any 
tinnitus is etiologically related to 
or being aggravated by hearing loss.  
If so, the degree of aggravation 
should be quantified, if feasible.

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues listed on the 
initial page of this decision, on the 
merits (to include consideration of 
referral for an extraschedular 
evaluation), in light of all applicable 
evidence of record and all pertinent 
legal authority, the provisions of 
38 C.F.R. § 3.655 (as appropriate), and 
the recently amended/added statutory and 
regulatory provisions pertaining to VA's 
duty to notify and assist the veteran.  
This should include consideration of 
secondary service connection for 
tinnitus.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this remand.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




